'Mr. Justice Hill
dissenting:
That the local option act (so called) is constitutional I have not the slightest doubt concerning, but I cannot agree with the construction put upon this statute by Mr. Justice Bailey. I fully concur in the views expressed by Mr. Justice Gabbert upon this question, and in addition to what he has stated, while it may not be proper to do so in all cases, in order to secure any aid to be thus acquired in my efforts to arrive at the real intention of the legislature I have examined the journals concerning the history of this act. And while it is true, as stated in the majority opinion, “in the original bill the county was enumerated as one of the political subdivisions to be affected by the ’ local option law, but was stricken out before final passage,” it is also true that the original bill did not provide for a separate election upon the same question in á precinct within a ward at the same time the question was submitted to the voters of the ward. This privilege was thereafter added by amendment to the bill — Senate Journal, 1907, page 210. And in my opinion, it can be well said “it may be properly assumed that the legislature understood and intended (when during the consideration of the original bill they added this amendment) that where a separate vote was taken in the precinct at the same time and upon the same subject as the vote in the ward as a whole, the smaller unit would control, despite contrary action in the ward. No other inference can be fairly drawn.”
Besides, sec. 2 of the act provides:
“No precinct of a ward shall for the same election be included in more than one petition covering-contiguous territory less than a ward, but more than one precinct. ’ ’
*489This part of sec. 2 was also added by amendment to the original bill — Senate Journal, 1907, page 210. I suggest if the position contended for in the majority opinion is correct and it was intended that the vote in the smaller unit was not to control, why this prohibition of a precinct being included in more than one petition covering contiguous territory less than a ward? For instance, if, as contended, the result of an election in the precinct is to be binding if decided one way and not if the result is the other way, why not have allowed a precinct to be included with others in two petitions covering less than a ward and if the result of the election in the territory covered by one was not in the affirmative and the other was, or vice versa, then the precinct would be dry in either case. But we are confronted with a direct prohibition against securing anti-saloon territory in this manner, although it would tend to facilitate the establishment of such territory, which it is claimed the act as a whole was intended to do, and which would be just as consistent and more so than holding that the result of the vote in the precinct did not control when the statute has specifically provided for such an election. By giving full effect to these amendments prohibiting a precinct (except by itself) from being included in more than one petition and providing for a separate and distinct vote in a precinct at the same time the question is submitted in the ward when considered with the remainder of the act, construed as a whole, thus harmonizing apparently irreconcilable conflicts in it, so as to give effect to the whole and every part thereof, to my mind conclusively establishes the legislative intent to allow the separate vote in the precinct to control its policy, regardless of the result in the ward election, and which compels me reluctantly to dissent from the views of the majority.